 


110 HRES 775 IH: Providing for consideration of the bill (H.R. 1366) to amend the Internal Revenue Code of 1986 to repeal the alternative minimum tax on individuals.
U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 775 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2007 
Mr. English of Pennsylvania submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1366) to amend the Internal Revenue Code of 1986 to repeal the alternative minimum tax on individuals. 
 
 
That immediately upon the adoption of this resolution the House shall without intervention of any point of order consider in the House the bill (H.R. 1366) to amend the Internal Revenue Code of 1986 to repeal the alternative minimum tax on individuals. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final adoption without intervening motion or demand for division of the question except: (1) one hour of debate on the resolution equally divided and controlled by the chairman and ranking minority member of the Committee on Rules; (2) an amendment in the nature of a substitute, if offered by Representative Rangel of New York, which shall be considered as read and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
 
